Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Superintendent of Cayuga Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting the unauthorized use of a controlled substance after his urine twice tested positive for the presence of cannabinoids. Substantial evidence of petitioner’s guilt was presented in the form of the misbehavior report, the positive test results with supporting documentation, and the testimony given by the correction officer who conducted the laboratory *780testing (see Matter of Ellison v Goord, 274 AD2d 800, 801; Matter of Smart v Goord, 266 AD2d 606, 607). Contrary to petitioner’s assertions, the record establishes both an unbroken chain of custody for his urine sample and full compliance with urinalysis testing procedures, including those relating to the refrigeration of specimens (see 7 NYCRR 1020.4; see also Matter of Peterson v Goord, 268 AD2d 739). The remaining contentions raised herein have been reviewed and found to be without merit.
Cardona, P.J., Crew III, Carpinello, Mugglin and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.